Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 17, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
  153110(91)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  NL VENTURES VI FARMINGTON, LLC,                                                                          Joan L. Larsen,
           Plaintiff-Appellant,                                                                                      Justices
                                                                   SC: 153110
  v                                                                COA: 323144
                                                                   Wayne CC: 13-004863-CZ
  CITY OF LIVONIA,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Municipal League, the
  Michigan Townships Association, and the Public Corporation Law Section of the State
  Bar of Michigan to file an amicus curiae brief is GRANTED. The amicus brief submitted
  on March 14, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 17, 2017
                                                                              Clerk